TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00786-CV


John Byram, Individually, and as Independent Executor of the Estate of
Sally Anne Dillingham Byram, Deceased; and Sam Perry and Gary Ackers
as Co-Trustees of the Byram Marital Trust, Appellants

v.

Maryanna Brooke Byram Davenport, Individually and as Next Friend for
Charlotte Sally Davenport and Chloe Christina Davenport, Minors, and Derivatively on
Behalf of The Sally Anne Dillingham Byram Marital Trust; et al., Appellee




FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. C-1-PB-10-001710, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed an agreed motion to abate this appeal, explaining that they are
close to concluding a settlement of the underlying dispute.  They request an abatement of sixty days
in order to finalize their settlement.  We grant the motion, and abate this appeal until June 27, 2011. 

						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Abated
Filed:   April 28, 2011